UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1155


In Re:   ANTHONY EUGENE BROOKS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                  (5:09-cv-01547; 5:10-cv-00982)


Submitted:   March 21, 2011                 Decided:   April 22, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Eugene Brooks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony Eugene Brooks petitions for a writ of mandamus

seeking an order directing his immediate release or an order for

“the Government to show cause why an evidentiary hearing should

not    be    held    immediately.”                 We   conclude       that   Brooks    is    not

entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary           circumstances.              Kerr   v.    United    States

Dist.       Court,       426    U.S.        394,    402    (1976);       United      States    v.

Moussaoui,         333    F.3d       509,    516-17       (4th    Cir.   2003).        Further,

mandamus      relief       is    available         only    when    the    petitioner     has    a

clear right to the relief sought.                         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                              Mandamus may not be

used as a substitute for appeal.                          In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

               The relief sought by Brooks is not available by way of

mandamus.           Accordingly,            we     deny    the    petition     for     writ    of

mandamus.          We dispense with oral argument because the facts and

legal       contentions         are    adequately         presented      in    the    materials

before       the    court      and    argument          would    not   aid    the    decisional

process.

                                                                              PETITION DENIED




                                                    2